UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK ORDER FOR RETURN OF BAIL
United States of America USAO# 2013R01323
-v- 14-CR 430
JOSE MATOS, U.S.MLS. Register 68988-054
AFFIDAVIT

 

 

An order having heretofore been made in this case authorizing the Clerk of this Court to
accept the sum of (ONE HUNDRED AND TWENTY FIVE THOUSAND DOLLARS),
($125,000.00) cash, and to deposit the same in the registry of this Court, as a condition to assure
the appearance of the above-named defendant before the United States District Court for the
Southern District of New York in accordance with the provisions of the bond given by the said
defendant; and

WHEREAS the docket reflects that on July 6, 2016 the Honorable Kenneth M. Karas
sentenced the defendant to 36 months imprisonment; 3 years supervised release, $100.00 special
assessment and $2,250.00 restitution.

WHEREAS the Government has not alleged and moved under 28 U.S.C. §2044 that the
above funds belong to the defendant and should accordingly be applied to the payment of any
assessment, fine, restitution, forfeiture or penalty imposed upon the defendant; and

WHEREAS the Government has no objection to the Clerk of the Court returning the funds
deposited as bail to their rightful owner or other person entitled to such money under 28 U.S.C. §§
2041 & 2044; and

WHEREAS the Government is not aware of any other reason the funds deposited as bail

should not be returned to their rightful owner or other person entitled to them;

 
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to 28 U.S.C. §2042, that the
Clerk of the Court pay out to Euripides Matos the amount deposited as bail referenced in the first

paragraph of this Order, less the Clerk’s fees, if any.

pate $2 [4] Po /| Cw

 

 

 

UNITED SLATES DISTRIGLIUDGE
CONSENTED TO:
GEOFFREY 8. BERMAN
United States Attorney
mY
o WL ( wee |
by: (AA bn AY) l. Date: 2 3 | 2?
AUSA MARCIA S. COHEN roof

Assistant United States Attorney
914-993-1902

 
